UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA IN RESPECT OF THE PRUDENTIAL VARIABLE CONTRACT REAL PROPERTY ACCOUNT (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) - Registration Number 333-158228 (Primary Standard Industrial Classification Code Number) 22-1211670 (I.R.S. Employer Identification Number) c/o The Prudential Insurance Company of America 751 Broad Street, Newark, New Jersey 07102-3777, (800) 778-2255 (Address, including zip code, and telephone number, including area code, or registrant's principal executive offices) Thomas C. Castano, Vice President and Corporate Counsel The Prudential Insurance Company of America 751 Broad Street, Newark, New Jersey07102-3777, (800) 778-2255 (Name, address, including zip code, and telephone number, including area code, of agent for service Copies to: Christopher E. Palmer Goodwin Procter LLP 901 New York Avenue, N.W.
